            Case 1:21-cv-02365-VSB Document 17 Filed 04/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
LLOYD A. GELWAN,                                           :                               4/21/2021
                                                           :
                                        Plaintiff,         :
                                                           :          21-cv-2365 (VSB)
                      -against-                            :
                                                           :               ORDER
BERKSHIRE INSURANCE GROUP, INC. et :
al.,                                                       :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Plaintiff filed this case in New York State Supreme Court on February 28, 2021, (Doc. 3-

 1), and a notice of removal was filed on March 19, 2021, (Doc. 3). On April 2, 2021, Defendant

 Berkshire Insurance Group, Inc. filed a motion to change venue to the District of Massachusetts

 pursuant to 28 U.S.C. § 1404(a), along with a memorandum of law and declaration. (Docs. 8–

 10.) On April 7, 2021, Defendant Vermont Mutual Insurance Company filed a similar motion,

 supported by a declaration and memorandum of law. (Docs. 14–16.) In light of the fact that the

 Plaintiff is proceeding pro se, it is hereby:

          ORDERED that each Defendant are directed to serve Plaintiff with their respective

 motions and supporting materials, and then file proof of service on the docket.

          IT IS FURTHER ORDERED that Plaintiff shall submit any response to Defendants’

 motions to change venue 21 days after the last Defendant files proof of service on the docket.

          The Clerk’s office is directed to mail a copy of this Order to the pro se Plaintiff.

 SO ORDERED.
         Case 1:21-cv-02365-VSB Document 17 Filed 04/21/21 Page 2 of 2




Dated: April 21, 2021
       New York, New York
                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
